Citation Nr: 1434361	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-11 979A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left knee disability.  

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



REMAND

The Veteran served on active duty from April 1991 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Veteran contends that he injured his back and began experiencing discomfort in his left knee in service.  He further maintains that he has continued experiencing symptoms associated with his back and left knee since service.  

Turning to the service treatment records, the Board notes that the Veteran presented at a military clinic in February 1992 with complaints of low back pain of twenty-four hours duration following an incident wherein he twisted his back while running, which subsequently caused his legs to become numb.  According to the Veteran, the numbness in his legs only lasted for a short while before it was resolved.  The Veteran denied experiencing any numbness, weakness or paresthesia in his back or extremities, but did report symptoms of pain and stiffness surrounding his low back region.  Upon evaluating the Veteran, the treatment provider noted that the heel-to-toe walk was intact, and the back was minimally tender to deep palpation.  Based on his evaluation of the Veteran, the treatment provider assessed the Veteran with having mechanical low back pain.  The Veteran also underwent an x-ray of the lumbar spine, the findings of which were normal and clear for any evidence of fracture or bone destruction in the spine.  

With respect to the Veteran's left knee, the majority of the service treatment records are absent any complaints of, or treatment pertaining to the left knee, and predominantly focus on treatment provided for a right knee problem.  However, although the Veteran presented at the military clinic in April 1992 with complaints of right knee pain, at which time he also underwent an evaluation of the right knee, he was assessed with having chondromalacia patella (CMP) of the left knee.  The remainder of the Veteran's service treatment records are devoid of any additional complaints of, or treatment for a back or left knee problem, and at the April 1992 separation examination, the clinical evaluation of the spine and lower extremities was shown to be normal with no findings of a chronic low back or left knee disability.  

The post-service treatment records include a February 2010 letter issued by the Veteran's private physician, H.H., M.D., a April 2010 VA examination report, and VA treatment records (which have been scanned into the Virtual VA claims processing system) dated from July 2009 to November 2012.

In the February 2010 letter, Dr. H. noted that he had had the opportunity to interview and evaluate the Veteran.  Based on his review of the records, he observed documentation pertaining to problems with knee pain secondary to chondromalacia patella and low back pain.  Dr. H. also noted that the Veteran had experienced ongoing symptoms related to his knees and low back since his separation from service.  He specifically described the Veteran's low back pain as chronic and intermittent in nature, and further noted that he had undergone a left knee arthroscopy in 2000.  According to Dr. H., the Veteran's symptoms were identified in service, and it was more likely than not that the physical and mental challenges of active military duty resulted in the Veteran's chronic knee and low back pain.

At the April 2010 VA orthopedic examination, the Veteran provided his military and medical history and noted that he first began noticing pain in his low back region while participating in boot camp training exercises in service.  According to the Veteran, he received treatment for his back towards the end of his boot camp training, and while he was stationed in Cuba.  Based on his discussion with, as well as his evaluation of the Veteran, the examiner diagnosed the Veteran with having paraspinous muscle strain, piriformis syndrome on the left side, sacroilitis on the left side and ischiogluteal bursitis on the left side.  According to the examiner, the Veteran's current back disability was less likely than not caused by or a result of his in-service complaints of back pain.  The examiner based this opinion on the understanding that the evidence of record was absent any indication that the Veteran had received treatment for his back complaints since service.  

Although the VA examiner provided an explanation as to why he believed the Veteran's current back disability was not related to in-service episodes of, and treatment for, back pain, it does not appear that the VA examiner's conclusion was based on a complete factual premise.  In this regard, the February 2010 letter issued by Dr. H. reflects the Veteran's complaints of ongoing back pain since service, and Dr. H. described the Veteran's back condition as chronic and intermittent in nature.  VA treatment records dated from 2010 to 2012 also reflect the Veteran's complaints of ongoing back pain.  Contrary to the April 2010 VA medical opinion, these records show that the post-service treatment records were not, in fact, negative for any indication of back treatment since his separation from service.  Thus, the April 2010 opinion is of limited value because it is not predicated on a thorough review of the claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that an opinion based upon insufficient facts or data is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Also, the Board notes that the examiner failed to reconcile his conclusion with the Veteran's competent complaints of continuing pain in the low back region after service.  As it remains unclear whether the Veteran's low back disability was incurred in service, another remand is necessary for a new VA examination as well as a clarifying VA medical opinion.  

Also, with respect to the left knee, the Board notes that the RO denied this claim on the basis that the evidence of record was absent any evidence of a chronic left knee disability during the Veteran's military service, and since his separation from service.  However, in the February 2010 letter, Dr. H. noted that the Veteran had undergone an arthroscopic procedure on the left knee in 2000.  Also, VA treatment records dated in May 2011 reflect that the Veteran underwent surgery on his left patella at some point during his appeal.  Although the RO referenced a November 2011 x-ray report that purportedly indicated that the Veteran's left knee was normal, and VA treatment records dated in November 2011 reflect that he underwent an x-ray of his knees, the findings associated with the x-ray report are not included in these records.  Furthermore, the Veteran has reported to experience pain and discomfort in his left knee since service, and it does not appear that he has ever undergone an examination of his left knee.  Indeed, the April 2010 VA examiner focused on the right knee when he evaluated the Veteran.  

Based on the above-referenced treatment reports, the Board finds that the record is unclear with respect to whether the Veteran has a current diagnosis of a left knee disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Board finds that the Veteran's claim for service connection for a left knee disability must be remanded for a VA examination to determine 1) whether the Veteran has a left knee disability, and if so; 2) whether any left knee disability is related to an in-service cause.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records related to the back and/or left knee should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992)(VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction (AOJ) shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for either claimed disability.  This shall specifically include updated treatment records from VA and the November 2011 VA x-ray report of the knees (which took place at the VA medical center (VAMC) in Grand Junction, Colorado.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. Then, once any records have been obtained, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any low back and left knee disability.  The claims folder and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration the February 1992 clinical records documenting the Veteran's in-service treatment for mechanical low back pain.  The examiner should also take note of the April 1992 treatment report that reflects a possible assessment for a left knee problem.  Consideration should be given to the Veteran's history and particularly to any statements regarding recurrence of symptoms since service.  

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has diagnoses of a back or left knee disability.  For any low back and left knee disability diagnosed on examination, or during the pendency of the claim which has resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability(ies) had its (their) onset in service or is/are otherwise related to the Veteran's military service, to include his in-service treatment for the low back and knee.  In answering these questions, the examiner should address the Veteran's assertions of, and documentation reflecting, ongoing treatment for the low back and left knee since service.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

3. After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be readjudicated in light of all pertinent evidence and legal authority.  If a benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

